The Surrogate.
The counsel for the guardian has very frankly and properly admitted here in Court, that his client .should be removed from his trust. This guardian, . whose name is David M. Melliss, was- appointed to take care of the minor’s property in September, 1857. On the 19th of the same month, the sum of $939.52 came into his . possession, as, such guardian,- in cash, being the proceeds of his ward’s interest in certain lands ■ as one of the heirs of Tighe Davy, as ascertained by a partition suit in the Supreme Court, and paid over by the referee.
.. -It appears by the testimony that Mr. Melliss gave this money into the hands of his brother-in-law, Mr. David .Tweedie, on the 13th January, 1858, .together- with.; some *35other moneys, making up in all the sum of $1,000 ; telling him, Tweedie (as the latter swears), that he “ should never be called upon to pay that money, but to pay the interest on it at the rate of seven per cent per annum whenever convenient, and, when inconvenient never to mind it.” Tweedie' paid several sums as interest, namely: $35.50 on the 21st February, 1859; $34.50 on the 1st November, 1860, and $35.50 on the 27th November, 1860, since when, nothing has been paid by him. Tweedie swears he “gave no security whatsoever for the payment of this money, and had none to give; he does not own any property here either real or personal, and did not at the time this money was given to him by Melliss.” He says “ it is impossible to tell where this $1,000 is. It is gone. I put it in the Bank of New York; I opened an account with that bank in my own name, and I drew it out from time to time and used it in my own business; I used it in buying and selling paper.”
Having thus handed over the greater part of his ward’s little fortune to an utterly irresponsible person, to be used by him in his discretion, and without any security, Mr. Melliss, the guardian, has never made any attempt, according to his own testimony, to reduce the rest of it to possession, or even, to ascertain its nature or whereabouts. He states in his account, that his ward is entitled to a further sum of $381.62, from the estate of which she is an heir; and he swears on his examination that he “has never done anything to ascertain in whose hands it is.” It is probably fortunate for his ward that it never came into his possession.
A decree will be entered, by which David M. Melliss will be instantly removed from the guardianship of the estate of Mary C. O’Neil.
The guardian must be charged on his accounting with the sum of $939.52, received by him on the 19th of September, 1857, and with lawful interest thereon to the date of the decree on accounting, and must be credited with *36the items paid, as proven by Mr. Shea’s testimony, and by the vouchers produced. by him, amounting in the aggregate, as per the account, to $304.32. The costs of this proceeding also to be paid by Melliss, personally.